Exhibit 10.2

Exhibit 7.2(d)(iii)

ESCROW AGREEMENT

          This Escrow Agreement (this “Escrow Agreement”), dated as of
_________, 2007 (the “Closing Date”), is entered into among Jeffrey J. Kieffer,
as the duly authorized representative (the “Seller Representative”) of the
stockholders of Clayco Banc Corporation (“Clayco”) listed on Schedule 1 to this
Agreement (the “Sellers”), Enterprise Financial Services Corp, a Delaware
corporation (“Buyer”), and UMB Bank, N.A., a national banking association, as
escrow agent (“Escrow Agent”).

RECITALS

          This is the Escrow Agreement referred to in the Agreement and Plan of
Merger dated November 22, 2006 (the “Merger Agreement”) among Clayco, Great
American Bank (“Bank”), Seller Representative, and Buyer.  Capitalized terms
used in this Agreement without definition shall have the respective meanings
given to them in the Merger Agreement.

AGREEMENT

          The parties, intending to be legally bound, hereby agree as follows:

1.       ESTABLISHMENT OF ESCROW

          (a)      Buyer is depositing with Escrow Agent $100,000 in cash plus a
number of shares of Buyer Common Stock with an aggregate Market Price equal to
$______________ (the “Escrow Shares”).  The Escrow Shares, together with such
cash, as increased by any earnings on such cash (but not increased by any
earnings on the Escrow Shares) and as reduced by any disbursements, amounts
withdrawn under Section 9(j) of this Escrow Agreement, or losses on investments,
is referred to as the “Escrow Fund.”  

          (b)      Escrow Agent acknowledges receipt of and agrees to hold the
Escrow Shares and cash in the Escrow Fund in two sub-accounts, as follows: 

 

(i)

__________ shares of Buyer Common Stock with an aggregate Market Price of 
$[2,209,000, plus any additional amount deposited into the Reserved Credit
Escrow based on the KPMG audit, and minus any amounts relating to Especially
Reserved Credits repaid in full before the Closing (whether by borrower, through
a refinancing or purchase by another lender or the sale of collateral)] (the
“Reserved Credit Escrow”) to secure receipt of principal and interest payments
and collection, foreclosure and sale costs and expenses incurred by Buyer with
respect to those loans identified in Exhibit A hereto (the “Especially Reserved
Credits”); and




 

(ii)

_______ shares of Buyer Common Stock with an aggregate Market Price of
$7,300,000 and cash in the amount of  $100,000 (in the aggregate amount of
$7,400,000) (the “Indemnification Escrow”) to secure the performance and
observance of the obligations, indemnifications, representations and warranties
of Clayco, the Bank and the Sellers pursuant to the Merger Agreement and this
Escrow Agreement.

          (c)      Escrow Agent agrees to act as escrow agent and to hold,
safeguard and disburse the Escrow Fund pursuant to the terms and conditions
hereof.

2.       INVESTMENT OF FUNDS

          Except as Seller Representative and Buyer may from time to time
jointly instruct Escrow Agent in writing, the cash portion of the Escrow Fund
shall be invested from time to time, to the extent possible, in United States
Treasury bills having a remaining maturity of 90 days or less and repurchase
obligations secured by such United States Treasury Bills, with any remainder
being deposited and maintained in a money market deposit account with Escrow
Agent, until disbursement of the entire Escrow Fund.  Escrow Agent is authorized
to liquidate in accordance with its customary procedures any portion of the
Escrow Fund consisting of the investments described in this Section 2 to provide
for payments required to be made under this Agreement.

3.       DISBURSEMENT OF INDEMNIFICATION ESCROW FUNDS

          (a)          If the Buyer (or Buyer Indemnified Persons) incurs
Damages in connection with any Breach or other claim under the Merger Agreement
for which the Buyer or Buyer Indemnified Persons are entitled to reimbursement
under the Merger Agreement, (and, in the case of Damages subject to the $100,000
deduction pursuant to Section 9.5 of the Merger Agreement, such Damages exceed,
in the aggregate, $100,000), Buyer shall be entitled to a disbursement of funds
from the Indemnification Escrow for such Damages in accordance with the
provisions of the Merger Agreement and this Section 3.

          (b)          From time to time on or before the two-year anniversary
of the Closing Date (the “Indemnification Escrow Termination Date”), Buyer may
give written notice to Seller Representative and Escrow Agent (an “Indemnity
Notice”) specifying (i) in reasonable detail, the nature and dollar amount of
any claim (an “Indemnity Claim”) it has with respect to any Breach, and (ii) the
amount of Damages incurred in connection with such Indemnity Claim.  Buyer may
make more than one claim with respect to any underlying state of facts.  If
Seller Representative gives written notice to Buyer and Escrow Agent disputing
any Indemnity Claim (an “Indemnity Counter Notice”) within 15 days following
receipt by Seller Representative of the applicable Indemnity Notice, such
Indemnity Claim shall be resolved by Buyer and Seller Representative as provided
in Section 3(d) of this Escrow Agreement.  Until such resolution, the amount
Buyer alleges as Damages shall not be paid by the Escrow Agent to either Buyer
or Sellers.

          (c)          If no Indemnity Counter Notice is received by Escrow
Agent within such 15-day period, Escrow Agent shall pay the dollar amount of the
Damages set forth in the Buyer’s Indemnity Notice to Buyer from (and only to the
extent of) the Indemnification Escrow, (provided that no amount shall be due to
Buyer for Damages for Claims subject to the $100,000 threshold under Section 9.5
of the Merger Agreement until total Damages for all such Claims

2




exceed $100,000, and then only to the extent that such total Damages exceed
$100,000).  Escrow Agent shall not be required to inquire into or consider
whether an Indemnity Claim complies with the requirements of the Merger
Agreement, and shall be entitled to conclusively rely on an Indemnity Claim in
making a disbursement under this subparagraph (c).

          (d)          If an Indemnity Counter Notice is given with respect to
an Indemnity Claim, Escrow Agent shall make payment with respect thereto only in
accordance with (i) joint written instructions of Buyer and Seller
Representative or (ii) a final non-appealable order of a court of competent
jurisdiction.  Any court order shall be accompanied by a legal opinion by
counsel for the presenting party satisfactory to Escrow Agent to the effect that
the order is final and non-appealable.  Escrow Agent shall be entitled to act on
such court order and legal opinion.

4.       DISBURSEMENT OF RESERVED CREDIT ESCROW FUNDS

          (a)          Buyer shall provide written notice (“Default Notice”) to
Seller Representative and Escrow Agent after Buyer has actual knowledge that
there is an uncured and unwaived default under any Especially Reserved Credit
before Buyer takes any collection action to realize on such Especially Reserved
Credit.  Seller Representative may purchase such Especially Reserved Credit on
behalf of the Sellers from Buyer within 10 days after Seller Representative
receives the Default Notice by paying Buyer (i) the outstanding principal
balance, accrued interest and all collection, foreclosure and sale costs and
expenses incurred by Buyer (but no expenses relating to Buyer’s internal
overhead will be included) as of the date Seller Representative purchases the
Especially Reserved Credit, plus (ii) any costs incurred by Buyer in connection
with the transfer of such Especially Reserved Credit (together, “Loan Purchase
Amount”).  Seller Representative has the right to purchase the Especially
Reserved Credit after such 10-day period, and the right to purchase any
Especially Reserved Credit even if Buyer gives no Default Notice, so long as it
pays the then-current Loan Purchase Amount.  Buyer agrees to execute, assign and
deliver to Seller Representative the promissory note, security documents and any
correspondence, agreements, instruments, documents, notes and other information
relating to the Especially Reserved Credit to provide Seller Representative with
all right, title and interest in and to the Especially Reserved Credit, to the
extent permitted by the documents evidencing the Especially Reserved Credit and
by applicable law, upon the Buyer’s receipt of the Loan Purchase Amount.

           (b)          Within 15 days after the end of each calendar quarter
(beginning with the first full calendar quarter ending after the date of this
Agreement) Buyer shall provide written notice to Seller Representative and
Escrow Agent of each Especially Reserved Credit that was repaid in full during
such prior calendar quarter (whether by the borrower, through a refinancing or
purchase by another lender or the sale of collateral), which notice will include
(i) the amount of principal or interest payments that Buyer had received from
the borrower, the successor lender, or the sale of collateral (including the
proceeds of the sale of such collateral by Buyer to any third party subsequent
to the original foreclosure sale) for its own account and not for the account of
any participating bank or other institution with respect to such Especially
Reserved Credit (the “Amount Collected”), (ii) the Loan Purchase Amount for such
Especially Reserved Credit and (iii) the excess of the Loan Purchase Amount over
the Amount Collected (“Excess”), if any.  Escrow Agent shall pay the portion of
the Reserved Credit Escrow allocated to such Especially Reserved Credit as
follows:  (i) first to Buyer to the extent of the Excess, if any, and (ii) any
remaining balance to Sellers, pro rata in accordance with the percentages set
forth on Schedule 1.

3




          (c)          Buyer shall, within fifteen (15) days after the one-year
anniversary of the Closing Date (the “Reserved Credit Escrow Termination Date”),
provide written notice (“Payment Notice”) to Seller Representative and Escrow
Agent of the Amount Collected respecting each Especially Reserved Credit prior
to the Reserved Credit Escrow Termination Date.  Buyer shall also provide
written notice of the Loan Purchase Amount in connection with each Especially
Reserved Credit as of the Reserved Credit Escrow Termination Date and the
Excess, if any.  Escrow Agent shall pay the balance of the Reserved Credit
Escrow as follows:  (i) first to Buyer an amount equal to the Excess for all
Reserved Credit Amounts, and (ii) any remaining balance to Sellers, pro rata in
accordance with the percentages set forth on Schedule 1. Notwithstanding
anything herein to the contrary, the payments made by Escrow Agent to Buyer
pursuant to this Section 4 shall be made from (and only to the extent of) the
Reserved Credit Escrow.  

5.       VOTING OF ESCROW SHARES

          For so long as any Escrow Shares (or any additional securities issued
with respect thereto) are held by Escrow Agent in accordance with the terms of
this Escrow Agreement, Sellers shall have the absolute right to vote the Escrow
Shares (and any additional securities issued with respect thereto) on all
matters with respect to which the vote of the shareholders of Buyer is required
or solicited, except to the extent that such direct voting is prohibited by
applicable law or by the inspector of elections for Buyer’s meeting of
shareholders.  In the event that such direct voting is prohibited, Escrow Agent
shall vote the Escrow Shares in accordance with the written instructions of the
Sellers, and if no written instructions are timely received, shall not vote any
such shares in the Escrow Fund.  Escrow Agent shall promptly forward to Seller
Representative copies of all proxy solicitation material received with respect
to the Escrow Shares.  The right of Seller Representative to instruct Escrow
Agent to vote any portion of the Escrow Shares shall be determined as of the
record date established by Buyer with respect to such vote.  If no written
instructions are timely received by Escrow Agent from Seller Representative,
then Escrow Agent shall not vote any of the shares in the Escrow Fund.

6.       DIVIDENDS ON ESCROW SHARES

          For so long as any of the Escrow Shares (or any additional securities
with respect thereto) are held by Escrow Agent in accordance with the terms of
this Escrow Agreement, Sellers shall have the absolute right to all dividends
and distributions (of whatever nature) on the Escrow Shares (and any additional
securities with respect thereto, and any interest or earnings upon such
dividends, distributions or additional securities).  Escrow Agent shall deliver
to Sellers, in accordance with the percentages set forth in Schedule 1, any
amounts or securities paid or issued in respect of Escrow Shares within 10 days
of receiving such dividends.

4




7.

TERMINATION OF ESCROW;  RIGHT OF SELLER REPRESENTATIVE TO PURCHASE ESPECIALLY
RESERVED CREDITS

          (a)          After the payment to Buyer under Section 4(c), Seller
Representative (on behalf of Sellers) shall have the option to purchase one or
more of the Especially Reserved Credits from Buyer.  The purchase price for such
Especially Reserved Credits (the “Credit Purchase Price”) shall be an amount
equal to any Excess related to such Especially Reserved Credit the Buyer has not
received plus any costs incurred by Buyer in connection with the transfer of any
Especially Reserved Credits purchased by Seller Representative.

          (b)          Seller Representative must provide written notice to
Buyer of Seller Representative’s decision to purchase any Especially Reserved
Credits within five (5) Business Days after the date that Buyer receives the
escrow payment under Section 4(c).

          (c)          Upon receipt of (i) such notice, and (ii) the Credit
Purchase Price (either from Escrow Agent pursuant to Section 7(d) or directly
from Seller Representative), Buyer shall assign to Seller Representative on
behalf of all Sellers, without recourse, representation or warranty of any type
or nature, all of Buyer’s right, title and interest in and to the applicable
Especially Reserved Credits, to the extent permitted by the documents evidencing
the Especially Reserved Credit and by applicable law.

          (d)          If Seller Representative determines to purchase any
Especially Reserved Credit, upon the request of Seller Representative, Escrow
Agent shall pay the Credit Purchase Price to Buyer from any amount remaining in
the Reserved Credit Escrow and due Sellers pursuant to Section 7(e).

          (e)          Within thirty (30) days of the Reserved Credit Escrow
Termination Date, but after making all payments required under Section 4(c) to
Buyer and the payment of the Credit Purchase Price to Buyer under Section 7(d)
if directed by Seller Representative, Escrow Agent shall pay and distribute to
Sellers, pro rata in accordance with the percentages set forth on Schedule 1, an
amount equal to the then-remaining balance of the Reserved Credit Escrow.

          (f)          On the Indemnification Escrow Termination Date, Escrow
Agent shall pay and distribute to Sellers, pro rata in accordance with the
percentages set forth on Schedule 1, an amount equal to the then-remaining
balance of the Indemnification Escrow; provided, however, if any Indemnity
Claims are then pending or Buyer has given Escrow Agent notice of any potential
Indemnity Claims, Escrow Agent shall retain in the Escrow Fund an amount equal
to the aggregate Damages of such Indemnity Claims until it receives joint
written instructions of Buyer and Seller Representative or a final
non-appealable order of a court of competent jurisdiction as contemplated by
Section 3(d) of this Escrow Agreement, and the balance shall be paid as
described in this Section 7(f). 

8.       DUTIES OF ESCROW AGENT

          (a)          Escrow Agent shall not be under any duty to give the
Escrow Fund held by it hereunder any greater degree of care than it gives its
own similar property and shall not be required to invest any funds held
hereunder except as directed in this Agreement.  Uninvested funds held hereunder
shall not earn or accrue interest.

5




          (b)          Escrow Agent shall not be liable, except for its own
gross negligence or willful misconduct and, except with respect to claims based
upon such gross negligence or willful misconduct that are successfully asserted
against Escrow Agent, the other parties hereto shall jointly and severally
indemnify and hold harmless Escrow Agent (and any successor Escrow Agent) from
and against any and all losses, liabilities, claims, actions, damages and
expenses, including reasonable attorneys’ fees and disbursements, arising out of
and in connection with this Agreement.  Without limiting the foregoing, Escrow
Agent shall in no event be liable in connection with its investment or
reinvestment of any cash held by it hereunder in good faith, in accordance with
the terms hereof, including, without limitation, any liability for any delays
(not resulting from its gross negligence or willful misconduct) in the
investment or reinvestment of the Escrow Fund, or any loss of interest incident
to any such delays.

          (c)          Escrow Agent shall be entitled to rely upon any order,
judgment, certification, demand, notice, instrument or other writing delivered
to it hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof.  Escrow Agent may act in reliance upon any instrument or
signature believed by it to be genuine and may assume that the person purporting
to give receipt or advice or make any statement or execute any document in
connection with the provisions hereof has been duly authorized to do so.  Escrow
Agent may conclusively presume that the undersigned representative of any party
hereto which is an entity other than a natural person has full power and
authority to instruct Escrow Agent on behalf of that party unless written notice
to the contrary is delivered to Escrow Agent.

          (d)          Escrow Agent may act pursuant to the advice of counsel
with respect to any matter relating to this Agreement and shall not be liable
for any action taken or omitted by it in good faith in accordance with such
advice.

          (e)          Escrow Agent does not have any interest in the Escrow
Fund deposited hereunder but is serving as escrow holder only and having only
possession thereof.  Escrow Agent has no setoff rights against the Escrow Fund
under Section 8(b) or any other reason.  Any payments of income from this Escrow
Fund shall be subject to withholding regulations then in force with respect to
United States taxes.  The parties hereto will provide Escrow Agent with
appropriate Internal Revenue Service Forms W-9 for tax identification number
certification, or non-resident alien certifications.  Sections 8(e) and 8(b) of
this Escrow Agreement shall survive notwithstanding any termination of this
Escrow Agreement or the resignation of Escrow Agent.

          (f)          Escrow Agent makes no representation as to the validity,
value, genuineness or the collectability of any security or other document or
instrument held by or delivered to it.

          (g)          Escrow Agent shall not be called upon to advise any party
as to the wisdom in selling or retaining or taking or refraining from any action
with respect to any securities or other property deposited hereunder.

          (h)          Escrow Agent (and any successor Escrow Agent) may at any
time resign as such by delivering the Escrow Fund to any successor Escrow Agent
jointly designated by the other parties hereto in writing, or to any court of
competent jurisdiction, whereupon Escrow Agent

6




shall be discharged of and from any and all further obligations arising in
connection with this Agreement.  The resignation of Escrow Agent will take
effect on the earlier of (i) the appointment of a successor (including a court
of competent jurisdiction) or (ii) the day which is 30 days after the date of
delivery of its written notice of resignation to the other parties hereto.  If
at that time Escrow Agent has not received a designation of a successor Escrow
Agent, Escrow Agent’s sole responsibility after that time shall be to retain and
safeguard the Escrow Fund until receipt of a designation of successor Escrow
Agent or a joint written disposition instruction by the other parties hereto or
a final non-appealable order of a court of competent jurisdiction.

          (i)          In the event of any disagreement between the other
parties hereto resulting in adverse claims or demands being made in connection
with the Escrow Fund or in the event that Escrow Agent is in doubt as to what
action it should take hereunder, Escrow Agent shall be entitled to retain the
Escrow Fund until Escrow Agent shall have received (i) a final non-appealable
order of a court of competent jurisdiction directing delivery of the Escrow Fund
or (ii) a written agreement executed by the other parties hereto directing
delivery of the Escrow Fund, in which event Escrow Agent shall disburse the
Escrow Fund in accordance with such order or agreement.  Any court order shall
be accompanied by a legal opinion by counsel for the presenting party
satisfactory to Escrow Agent to the effect that the order is final and
non-appealable.  Escrow Agent shall act on such court order and legal opinion
without further question.

          (j)          Buyer and Sellers shall pay Escrow Agent compensation (as
payment in full) for the services to be rendered by Escrow Agent hereunder in
the amount of $1,000 ($500 each) at the time of execution of this Agreement and
$1,500 ($750 each) annually thereafter and agree to reimburse Escrow Agent for
all reasonable expenses, disbursements and advances incurred or made by Escrow
Agent in performance of its duties hereunder (including reasonable fees,
expenses and disbursements of its counsel) (50% each).  Any such compensation,
fee and reimbursement to which Escrow Agent is entitled shall be borne 50% by
Buyer, 50% by Sellers, pro rata in accordance with the percentages set forth on
Schedule 1.  Any compensation, fees or expenses of Escrow Agent or its counsel
that are not paid as provided for herein by Sellers may be taken from any
property held by Escrow Agent hereunder for Sellers, pro rata in accordance with
the percentages set forth on Schedule 1.

          (k)          No printed or other matter in any language (including,
without limitation, prospectuses, notices, reports and promotional material)
that mentions Escrow Agent’s name or the rights, powers, or duties of Escrow
Agent shall be issued by the other parties hereto or on such parties’ behalf
unless Escrow Agent shall first have given its specific written consent thereto.

          (l)          The other parties hereto authorize Escrow Agent, for any
securities held hereunder, to use the services of any United States central
securities depository it reasonably deems appropriate, including, without
limitation, the Depositary Trust Company and the Federal Reserve Book Entry
System.

7




9.       LIMITED RESPONSIBILITY

          This Escrow Agreement expressly sets forth all the duties of Escrow
Agent with respect to any and all matters pertinent hereto.  No implied duties
or obligations shall be read into this agreement against Escrow Agent.  Escrow
Agent shall not be bound by the provisions of any agreement among the other
parties hereto except this Agreement.

10.     OWNERSHIP FOR TAX PURPOSES

          For purposes of federal and other taxes based on income, Sellers will
be treated as owners of the Escrow Fund (cash and Escrow Shares), and each
Seller will report all income, if any, that is earned on, or derived from, the
Escrow Fund as its income, in such proportions, in the taxable year or years in
which such income is properly includible and pay any taxes attributable
thereto.  In connection with the allocation of income among Sellers pursuant to
this Section 10, including dividends on the Escrow Shares, Escrow Agent shall
for each appropriate year, prepare tax reports on Form 1099 as to each Seller’s
allocation pursuant to this Section 10 and deliver the same to Sellers promptly
after the calendar year involved.

11.     PAYMENT TO SELLER REPRESENTATIVE 

          In the event Seller Representative gives notice to Escrow Agent that
he is entitled to reimbursement or indemnification based on and in reference to
his serving as Seller Representative under the Merger Agreement, Escrow Agent,
at the time it is required to make any disbursements to Sellers pursuant to this
Escrow Agreement, shall deduct, pro-rata, from such disbursements due Sellers
the amount Seller Representative has indicated is necessary to reimburse or
indemnify him under the provisions of the Merger Agreement regarding Seller
Representative; provided, however, that Escrow Agent shall not use any part of
the Escrow Fund for payment to Seller Representative except cash or stock
otherwise due to Sellers under the Escrow Agreement.  Escrow Agent may not use
any part of the Escrow Fund due Buyer or required to remain in Escrow pending
the termination thereof for such reimbursement/indemnification.

12.     ESCROW SHARES VALUATION;  PAYMENTS IN CASH AND SHARES

          The number of Escrow Shares to be initially deposited in this Escrow
shall be determined based on the Market Price as defined in the Merger
Agreement.  Any payments to be made to Sellers or Buyer shall be made first in
Escrow Shares from the appropriate sub-account, and then, to the extent no
Escrow Shares remain in such sub-account, in cash from the appropriate
sub-account.  Payments to a Seller shall be made to the address set forth
opposite such Seller’s name on Schedule 1.

          Any distribution of Escrow Shares shall be based on the per share
average of the last reported sale price of a share of Buyer Common Stock as
quoted on Nasdaq for the twenty (20) consecutive full trading days ending at the
close of trading on the last trading day three (3) days prior to the date of
distribution.

8




13.     NOTICES

          All notices, consents, waivers and other communications under this
Escrow Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt) provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):

 

Seller Representative:

Jeffrey J. Kieffer

 

 

33050 West 83rd Street

 

 

PO Box 429

 

 

De Soto, Kansas  66018

 

 

Facsimile No. 913-585-3266

 

 

 

 

with a copy to:

Mark A. Bluhm

 

 

Lathrop & Gage L.C.

 

 

2345 Grand Boulevard, Suite 2800

 

 

Kansas City, Missouri  64108-2612

 

 

Facsimile No. 816-292-2001

 

 

 

 

Buyer:

Enterprise Bank & Trust

 

 

150 North Meramec Avenue, Suite 300

 

 

St. Louis, Missouri  63105-3753

 

 

Attention:  Peter F. Benoist

 

 

Facsimile No.:  314-812-4045

 

 

 

 

with a copy to:

Husch & Eppenberger, LLC

 

 

190 Carondelet Plaza, Suite 600

 

 

St. Louis, Missouri  63105-3441

 

 

Attention:  Mary Anne O’Connell

 

 

Facsimile No.:  314-480-1505

 

 

 

 

Escrow Agent:

2 South Broadway, Suite 435

 

 

St. Louis, MO 63102

 

 

Attention:  Corporate Trust

 

 

Facsimile No.:  314-612-8499

14.     JURISDICTION; SERVICE OF PROCESS

          Any action or proceeding seeking to enforce any provision of, or based
on any right arising out of, this Agreement shall be brought in the courts of
the State of Missouri, County of St. Louis, or, if it has or can acquire
jurisdiction, in the United States District Court for the Eastern District of
Missouri.  Each of the parties consents to the jurisdiction of all such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein.  Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.

9




15.     COUNTERPARTS

          This Escrow Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original and all of which, when taken
together, will be deemed to constitute one and the same.  In addition, the
transaction described herein may be conducted and related documents may be
stored by electronic means.  Copies, telecopies, facsimiles, electronic files
and other reproductions of original executed documents shall be deemed to be
authentic and valid counterparts of such original documents for all purposes,
including the filing of any claim, action or suit in the appropriate court of
law.

16.     SECTION HEADINGS

          The headings of sections in this Escrow Agreement are provided for
convenience only and will not affect its construction or interpretation.

17.     WAIVER

          The rights and remedies of the parties to this Escrow Agreement are
cumulative and not alternative.  Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Escrow Agreement or the
documents referred to in this Escrow Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege.  To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Escrow Agreement or the documents referred to in this Escrow
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other party;
(b) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and (c) no notice to or demand on one
party will be deemed to be a waiver of any obligation of such party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Escrow Agreement or the documents referred
to in this Escrow Agreement.

18.     EXCLUSIVE AGREEMENT AND MODIFICATION

          This Escrow Agreement supersedes all prior agreements among the
parties with respect to its subject matter and constitutes (along with the
documents referred to in this Escrow Agreement and the Seller Representative
Appointment executed by each Seller) a complete and exclusive statement of the
terms of the agreement between the parties with respect to its subject matter. 
This Escrow Agreement may not be amended except by a written agreement executed
by Buyer, Seller Representative and Escrow Agent.

10




19.     GOVERNING LAW

          This Agreement shall be governed by the laws of the State of Missouri,
without regard to conflicts of law principles.

20.     REPRESENTATIONS AND WARRANTIES OF SELLER REPRESENTATIVE

          Seller Representative hereby represents and warrants that he has
delivered to Escrow Agent true and correct copies of the Appointments of
Representative executed by each Seller and delivered to Seller Representative.  

[Remainder of Page Blank]

11




          IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first written above.

Buyer:

 

Seller Representative:

 

 

 

 

Enterprise Financial Services Corp

 

Jeffrey J. Kieffer, as the duly authorized
representative of the selling shareholders of
Clayco Banc Corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Peter F. Benoist

 

 

 

Chairman and Executive Vice-President

 

 

 

 

 

 

Escrow Agent:

 

 

 

 

 

 

UMB Bank, N.A.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Victor Zarrilli, Vice President

 

 

12




EXHIBIT A
to Escrow Agreement

Especially Reserved Credits

Borrower

 

Loan
Amount

 

Reserved Credit
Amount

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

 

 

 

 

13




Schedule 1

[list of shareholders, number of shares in escrow, address and percentage
interest]

14